Gray, C. J.
Upon the issue between the claimants and the plaintiff, the papers filed in the case were rightly admitted in evidence for the purpose stated in the judge’s ruling. The assignment to the claimants having been found by the jury to be invalid, it is immaterial when it was made. It must be assumed upon this record, and was admitted at the argument, that the firm of J. F. Alderman & Co. consisted of Alderman and Bristol. The effect of the attachment made before Bristol was a party to the suit need not be considered, because the attachment upon the special precept, issued after he had become a defendant, clearly held the fund in the possession of the trustee, unless defeated by an assignment in bankruptcy, of which there is no evidence before us. Sage v. Heller, ante, 213. It follows that the claimant’s exceptions must be overruled, and the

Judgment charging the trustee affirmed.